UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-8046



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOSEPH ANTHONY WALKER, a/k/a Joseph Walker,
a/k/a Jody Laboard, a/k/a Derrick Laboard,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:02-cr-00522-DCN)


Submitted:   October 31, 2007             Decided:   December 3, 2007


Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


G. Wells Dickson, Jr., Charleston, South Carolina, for Appellant.
Alston Calhoun Badger, Jr., Assistant United States Attorney,
Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Joseph Anthony Walker appealed from the denial of his

motion for reduction of sentence under 18 U.S.C.A. § 3582(c) (West

2000 & Supp. 2007) pursuant to Amendment 599.        This case was

previously remanded for a determination of timeliness of the appeal

in the ten-day appeal period.    On November 21, 2006, the district

court determined that the appeal was timely noted and returned the

case to the court.   On July 2, 2007, judgment was entered affirming

the district court’s order.    See United States v. Walker, No. 06-

6772 (4th Cir. July 2, 2007) (unpublished).   The mandate issued on

August 24, 2007.

          On December 1, 2006, Walker, proceeding pro se, noted

another appeal of the order denying § 3582(c) relief, which is the

notice of appeal related to the subject case.   Having reviewed the

record and the Anders brief, the court finds that this appeal is

duplicitous and dismisses the appeal.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          DISMISSED




                                - 2 -